DETAILED ACTION
Claims 1-4, 6-14, and 16-19 are presented for examination.
Claims 19 is newly presented.
Claims 1-2 and 16 have been amended.
Claims 5 and 15 have been cancelled.
This office action is in response the amendment submitted on 15-JUN-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 04/08/20202 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the provided Japanese Non-Patent Literature is not translated. The Foreign Patent Document is proper and translation is provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to the rejection(s) under 35 U.S.C. 112(b) have been fully considered and are persuasive.  However, the amendment has introduced a new rejection and newly presented claim has introduced a new rejection under 35 U.S.C. 112(b) [see below].

Response to Arguments - 35 USC § 101
Regarding Claim 18, Claim 18 remains rejected under signal per se.
Regarding Claims 1-4, 6-14, and 16-19, representative claim 1 has been amended to contain a “drilling step”, as argued by the Applicant on pg. 7 of the Applicant Arguments/Remarks dated 06/15/2022 (hereinafter ‘Remarks’). Examiner respectfully disagrees the amended limitation of drilling the geothermal well  amount to significantly more. Examiner finds the limitation to be insignificant extra-solution activity, more specifically, post solution activity. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity.
Regarding Claim 19, the amended limitation of gathering at least two types of geophysical data of the geological structure and inverting the at least two types of geophysical to calculate the at least two respective geophysical parameters has been interpreted to be mere data gathering as found in MPEP 2106.05(g) Insignificant Extra-Solution Activity.
Applicant's arguments have been fully considered but they are not persuasive. 
Rejection under 35 U.S.C. 101 is maintained.

Response to Arguments - 35 USC § 103
On pg. 8 of the Remarks, Applicant argues the amended limitation of wherein the inverting step comprises using one or more models in which there is statistical independence between the at least two geophysical parameters and_ statistical dependence between each respective geophysical parameter and the temperature and/or porosity of the geological structure. The limitation was previously presented as dependent claim 5.
The citation of claim 5 was as follows: [00145]-[00147] BIRCHWOOD teaches an inversion technique for inferential statistics for the temperature of the region, i.e. geological structure “…As an example, a method can include performing one or more of, for example, a graphical inversion technique, a Bayesian inversion technique, a least squares inversion technique, a computer-implemented inversion technique or one or more other types of inversion techniques. As an example, a method can include determining an unobserved variable or variables using one or more techniques of inferential statistics. For example, consider a method that includes using Bayesian probability. As an example, a method can include outputting at least one of pressure and/or temperature values to a display. For example, an inversion may be performed for data associated with a region of a formation, which may be, for example, a region proximate to a borehole and along a length of a borehole. In such an example, the inversion can provide pressure and temperature values that may be plotted with respect to a dimension or dimensions of the borehole and/or the formation…”
BIRCHWOOD teaches the Bayesian inversion technique for performing the inversion. Which is consistent with the specification. ¶[0038] of the specification “Performing the inversion in the Bayesian setting as discussed above allows for an accurate estimate of the uncertainty…”. Further, BIRCHWOOD teaches inversion of the pressure and temperature values. The claim recites temperature and/or porosity (Emphasis showing claim language in alternative by Examiner). 
On pg. 9, Applicant argues the invention allows for the viewing of the parameters in a network, however, neither independent claim recites a network. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “viewed as a network”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments have been fully considered but they are not persuasive. 
Rejection under 35 U.S.C. 103 is maintained.

Claim Objections
Claim 1 objected to because of the following informalities:  
The amended claim introduced a “;” in the preamble not consistent with standard convention “…geothermal well; the…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 1 recites the phrase " Calculating the temperature and/or porosity of a geological structure".  The term appears to be previously introduced “a geological structure and it is unclear if the temperature and porosity are the same temperature and porosity previous presented in the preamble and is the same as “the calculated temperature and/or porosity” in the body of the claim.
Newly presented Claim 19 recites the phrase " calculating the temperature and or porosity" makes it unclear if this is the same porosity as the “the calculated temperature and/or porosity”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 18 is directed towards transitory propagating signals, per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir.1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called computer-readable storage and other such variations) typically covers forms of nontransitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2.
A claim drawn to such a computer-readable medium that covers both transitory and nontransitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed.Cir. 1998).

Claims 1-4, 6-14, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ab abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical method by name. Specifically the limitation:

inverting the at least two geophysical parameters to estimate the temperature and/or porosity of the geological structure; and
The claim is performing inversion of geophysical parameters to determine the temperature or porosity and is reciting to perform a mathematical calculation. 

wherein the inverting step comprises using one or more models in which there is statistical independence between the at least two geophysical parameters and statistical dependence between each respective geophysical parameter and the temperature and/or porosity of the geological structure;
The claim is further clarifying the inversion of the geophysical parameters determines the statistical independence performing a mathematical calculation.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of post solution activity.

using the calculated temperature and/or porosity in a decision-making process for the drilling of the geothermal well and the method further comprising drilling the geothermal well
the method further comprising drilling the geothermal well
The above limitation is determined to be post-solution activity of “drilling of a geothermal well”.
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity. The claim recites receiving data and generating a model as output. No details are provided on how the data is collected or how the data is provided to the user is not claimed. The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering/post solution activity (Insignificant Extra-Solution Activity) and a general purpose computer do not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir.2011) is insignificant extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 2 recites “using both the calculated temperature and the calculated porosity in the decision-making process for the drilling of the geothermal well” is further the mere data gathering by requiring two types of data in the calculation.

Claim 3 recites “least two geophysical parameters are any geophysical parameters which are dependent on temperature and/or porosity, such as density, seismic velocity, magnetic susceptibility, electrical conductivity, electrical resistivity or magnetic remanence” furthers the mere data gathering by specifying the types of data collected.

Claim 4 recites “wherein the at least two geophysical parameters comprise electrical conductivity” furthers the mere data gathering by specifying the types of data of electrical conductivity.

Claim 6 recites “wherein the inverting step comprises using respective forward models for each respective geophysical parameter, the forward models each defining a relationship between the respective geophysical parameter and the temperature and/or porosity of the geological structure” is furthering the abstract idea by providing additional inverting.

Claim 7 recites “wherein the only variable(s) in each of the respective forward models is the temperature and/or porosity of the geological structure” furthers the mere data gathering by specifying the types of data.

Claim 8 recites “wherein there is provided calibration data comprising at least one measurement of each of the at least two geophysical parameters and the temperature and/or porosity of the geological structure, and wherein the method comprises optimising the respective forward models based on the calibration data” is furthering the abstract idea by performing optimization, a mathematical method.

Claim 9 recites “wherein there is provided at least two types of geophysical data of the geological structure, the method comprising inverting the at least two types of geophysical data respectively to calculate the at least two respective geophysical parameter” is furthering the abstract idea by providing additional inverting.

Claim 10 recites “obtaining the geophysical data” furthers the mere data gathering by specifying the type of data collected.

Claim 11 recites “wherein the method is for calculating the temperature of the geological structure, and wherein porosity data is included as a parameter in the inversion” furthers the mere data gathering by specifying the types of data collected.

Claim 12 recites “wherein the method is for calculating the porosity of the geological structure, and wherein temperature data is included as a parameter in the inversion” furthers the mere data gathering by specifying the types of data collected.

Claim 13 recites “temperature and/or porosity of a geological structure, comprising performing the method of claim 1 point-wise for a plurality of points over the geological structure to calculate the temperature and/or porosity at each of the plurality of points, and constructing the spatially dependent function of temperature and/or porosity” is furthering the abstract idea by providing additional inverting and determining statistical independence, an additional mathematical method.

Claim 14 recites “wherein the temperature and/or porosity is found in three dimensions” post-solution activity of displaying a model in three-dimensions.

Claim 16 recites “acquiring new geophysical data during or after drilling; inverting said new geophysical data to find corresponding new geophysical parameters; inverting said new geophysical parameters to provide updated estimates of the temperature and/or porosity” furthers the mere data gathering by specifying when the data is collected.

Claim 17 recites “producing geothermal energy from the geothermal well” post-solution activity as producing the geothermal energy is not affected by the model.

Claim 18 recites “A computer program product comprising computer readable instructions that, when run on a computer, is configured to cause a processer to perform the method of any of claim 1” MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 19 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical method by name. Specifically the limitation:

inverting the at least two geophysical parameters to estimate the temperature and/or porosity of the geological structure; and 
The claim is performing inversion of geophysical parameters to determine the temperature or porosity and is reciting to perform a mathematical calculation. 

wherein inverting the at least two geophysical parameters comprises using one or more models in which there is statistical independence between the at least two geophysical parameters and statistical dependence between each respective geophysical parameter and the temperature and/or porosity of the geological structure.
The claim is further clarifying the inversion of the geophysical parameters determines the statistical independence performing a mathematical calculation.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering and post solution activity.
gathering at least two types of geophysical data of the geological structure and inverting the at least two types of geophysical to calculate the at least two respective geophysical parameters; 
The gathering of the data is Extra-solution activity under mere data gathering.

using the calculated temperature and/or porosity in a decision-making process for the drilling of a geothermal well; 
The above limitation is determined to be post-solution activity of “drilling of a geothermal well”.
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity. The claim recites receiving data and generating a model as output. No details are provided on how the data is collected or how the data is provided to the user is not claimed. The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering/post solution activity (Insignificant Extra-Solution Activity) and a general purpose computer do not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir.2011) is insignificant extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over
BIRCHWOOD et al., International Publication WO 2017/074884 A1 (hereinafter ‘BIRCHWOOD’) in view of
KOUCHMESHKY et al., U.S. Patent Application Publication 2018/0203151 A1 (hereinafter ‘KOUCHMESHKY’).

Regarding Claim 1: A method of drilling a geothermal well; the method comprising calculating the temperature and/or porosity of a geological structure, wherein there is provided at least two geophysical parameters of the geological structure, the method of calculating the temperature and/or of a geological structure comprising:
BIRCHWOOD teaches inverting the at least two geophysical parameters to estimate the temperature and/or porosity of the geological structure; and ([0039] BIRCHWOOD teaches the inverting of multiple measurements in a rock formation, i.e. at least two geophysical parameters, which includes temperature from the rock formation, i.e. geological structure “…As an example, a method can include simultaneously inverting multiple measurements for temperature and pressure of a fluid in a rock formation. In such an example, the fluid can be a hydrocarbon fluid or, for example, one or more other types of fluid or fluids. As an example, such a method may be applied to a fluid or fluids with log properties that are sensitive to pressure and temperature…”)
BIRCHWOOD teaches using the calculated temperature and/or porosity in the decision-making process for the drilling of a ([0028] BIRCHWOOD teaches the temperature in the field development planning, i.e. decision-making process, for drilling the well “…Pore pressure and temperature are formation characteristics that can be used to plan operations and design infrastructure, for example, throughout a life cycle of a project in the oil and gas industry. Depending on the context, knowledge of one or both attributes can facilitate safe drilling, design of well completions, evaluation of hydrocarbon maturity, reserves estimation, and field development planning…”)
BIRCHWOOD teaches wherein the inverting step comprises using one or more models in which there is statistical independence between the at least two geophysical parameters and_ statistical dependence between each respective geophysical parameter and the temperature and/or porosity of the geological structure; ([00145]-[00147] BIRCHWOOD teaches an inversion technique for inferential statistics for the temperature of the region, i.e. geological structure “…As an example, a method can include performing one or more of, for example, a graphical inversion technique, a Bayesian inversion technique, a least squares inversion technique, a computer-implemented inversion technique or one or more other types of inversion techniques. As an example, a method can include determining an unobserved variable or variables using one or more techniques of inferential statistics. For example, consider a method that includes using Bayesian probability. As an example, a method can include outputting at least one of pressure and/or temperature values to a display. For example, an inversion may be performed for data associated with a region of a formation, which may be, for example, a region proximate to a borehole and along a length of a borehole. In such an example, the inversion can provide pressure and temperature values that may be plotted with respect to a dimension or dimensions of the borehole and/or the formation…”)

BIRCHWOOD does not appear to explicitly disclose
process for the drilling of a geothermal well
the method further comprising drilling the geothermal well.

However, KOUCHMESHKY teaches the process for the drilling of a geothermal well and the method further comprising drilling the geothermal well ([0050] KOUCHMESHKY teaches the process of a drilling operation “…The surface control unit 140 may further communicate with a remote control unit 148. The surface control unit 140 may process data relating to the drilling operations, data from the sensors and devices on the surface, and data received from downhole; and may control one or more operations of the downhole and surface devices. The data may be transmitted in analog or digital form…”
Further, [0148] KOUCHMESHKY teaches the drilling of the well for hydrocarbons can be used on geothermal wells “…While the present disclosure is discussed in the context of a hydrocarbon producing well, it should be understood that the present disclosure may be used in any borehole environment (e.g., a water or geothermal well)…”)
BIRCHWOOD teaches the method further comprising drilling the geothermal well ([0059] BIRCHWOOD teaches drilling the well “…For example, an evaluation process may include well construction (e.g., drilling one or more vertical, horizontal or deviated wells)…”)

BIRCHWOOD and KOUCHMESHKY are analogous art because they are from the same field of endeavor, formation evaluation for well drilling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the using the calculated temperature and/or porosity in the decision-making process for the drilling of a well as disclosed by BIRCHWOOD by process for the drilling of a geothermal well and the method further comprising drilling the geothermal well as disclosed by KOUCHMESHKY.
One of ordinary skill in the art would have been motivated to make this modification in order to create a more resilient model for a variety of situations as discussed by KOUCHMESHKY in ¶[0090] “…This novel inversion approach yields a more robust, resilient, and reliable interpretation which is considerably more tolerant to instrumentation noise, variable spatial resolution, variable depth of investigation, and data inaccuracies. Aspects of the disclosure may include a corresponding model selection based on a priori model characterization of known reservoir rocks which may enhance the reservoir data interpretation solution. Examples of results of the techniques of the present disclosure are provided to demonstrate improvement in the obtained inversion results…”

Regarding Claim 2: BIRCHWOOD and KOUCHMESHKY teaches A method as claimed in claim 1 comprising 
BIRCHWOOD teaches using both the calculated temperature and the calculated porosity in the decision-making process for the drilling of the geothermal well. ([0038] BIRCHWOOD teaches using the temperature in the drilling decisions as the temperature adjusts “…As a consequence, a variety of approximations are used to infer far-field temperatures from short-term transient temperatures in the borehole. For example, consider the Horner plot, which assumes that during drilling, the wellbore can be approximated as a constant heat source, which can lead to inaccuracies. Temperatures in the farfield can be inferred by measuring the temperature of fluid sampled from the formation with a formation testing tool; however, this involves withdrawing enough fluid from the formation to ensure that fluid from the undisturbed zone is being sampled…”
[0085] BIRCHWOOD teaches using the porosity in geosteering when drilling “…As an example, a drillstring can include an azimuthal density neutron (AON) tool for measuring density and porosity; a MWD tool for measuring inclination, azimuth and shocks; a compensated dual resistivity (CDR) tool for measuring resistivity and gamma ray related phenomena; one or more variable gauge stabilizers; one or more bend joints; and a geosteering tool, which may include a motor and optionally equipment for measuring and/or responding to one or more of inclination, resistivity and gamma ray related phenomena…”)

Regarding Claim 3: BIRCHWOOD and KOUCHMESHKY teaches A method as claimed in claim 1, wherein the at
BIRCHWOOD teaches least two geophysical parameters are any geophysical parameters which are dependent on temperature and/or porosity, such as density, seismic velocity, magnetic susceptibility, electrical conductivity, electrical resistivity or magnetic remanence. ([0040] BIRCHWOOD teaches the density, using a density logging tools, and magnetic resonance from NMR “…As an example, the first property can be deduced from the fluid hydrogen index measured via a neutron density logging tool. As an example, the second and third properties can be measured using a nuclear magnetic resonance (NMR) tool…”)

Regarding Claim 4: BIRCHWOOD and KOUCHMESHKY teaches A method as claimed in claim 3, wherein the at least two geophysical parameters comprise electrical conductivity. ([0085] KOUCHMESHKY teaches electrical conductivity “…Archie's law is an empirical law that is widely used to calculate the electrical conductivity of the formation based on porosity of rock, water saturation and conductivity…”)

Regarding Claim 6: BIRCHWOOD and KOUCHMESHKY teaches A method as claimed in claim 1, 
KOUCHMESHKY teaches wherein the inverting step comprises using respective forward models for each respective geophysical parameter, the forward models each defining a relationship between the respective geophysical parameter and the temperature and/or porosity of the geological structure. ([0096] KOUCHMESHKY teaches the porosity and a petro-physical parameter, i.e. geophysical parameters are passed to the forward model to determine the relationship “…First, a predefined mixing model is chosen. Then, the petro-physical parameters assigned to vector X and porosity, cp, are used to find permittivity and conductivity of formation at angular frequencies in w. The result is the electromagnetic properties of formation represented as a dispersive relation for permittivity and conductivity calculated for the petro-physical parameters, X. These electromagnetic properties are then passed to the forward model that predicts the behavior of the tool in the formation…”)

Regarding Claim 7: BIRCHWOOD and KOUCHMESHKY teaches A method as claimed in claim 6, 
KOUCHMESHKY teaches wherein the only variable(s) in each of the respective forward models is the temperature and/or porosity of the geological structure. ([0101] KOUCHMESHKY teaches the forward model is for a certain rock or class, following a particular type of law such as porosity where porosity determines the geological structure “…Comparisons between symmetric readings can help to obtain a measure of uncertainty on the collected data, which may indicate uncertainly in the inverted petrophysical parameters. Further, the global inversion using a coordinated forward model and parameterized mixing law dielectric response relationship for a certain rock or rock class may be employed to directly produce the resulting petrophysical parameters, identification of the appropriate mixing law and corresponding rock class behavior, and corresponding mixing law parameters (including textural parameters), such as, for example, the Archie parameters m and n, inclusions, CEC, inclusion factors, and so on as will occur to those of skill in the art. Output may be implemented as blocked units of rock classes following a particular type of mixing law (potentially with correlated rock properties such as permeability, porosity, grain size and shape, tortuosity, clay content, etc.)…”)

Regarding Claim 8: BIRCHWOOD and KOUCHMESHKY teaches A method as claimed in claim 6, 
KOUCHMESHKY teaches wherein there is provided calibration data comprising at least one measurement of each of the at least two geophysical parameters and the temperature and/or porosity of the geological structure, and wherein the method comprises optimising the respective forward models based on the calibration data. ([0111] KOUCHMESHKY teaches using a PDF of the geologic relationships and parameters to correlate, i.e. calibrate, the forward model to the rock characteristics “…Data may be correlated by geologic and mineralogic relationships. Instead of designating a particular value for a parameter, a probability density function ('PDF') may be used to specify the probability of the parameter ( e.g., a variable such as, for example, an observed measurement within a sample space) falling within a particular range of values or taking a value. The PDF may be derived from historical observation. The probability may be given by the integral of this variable's PDF over that range-that is, given by the area under the density function but above the horizontal axis and between the lowest and greatest values of the range. The PDF is non-negative everywhere, and its integral over the entire space may be equal to one. The PDF may be a function of reservoir type, geology, mineralogy, deposition mechanisms, reservoir location, and/or region (e.g., depth). The PDFs may be used to accelerate the regularized direct inversion without excluding potential inversion outcomes that would satisfy the forward models associated with rock characteristics and corresponding tool response…”)

Regarding Claim 9: BIRCHWOOD and KOUCHMESHKY teaches A method as claimed in claim 1, 
BIRCHWOOD teaches wherein there is provided at least two types of geophysical data of the geological structure, the method comprising inverting the at least two types of geophysical data respectively to calculate the at least two respective geophysical parameter. ([0051] BIRCHWOOD teaches using the porosity and the permeability when determining the volume of a rock, i.e. geophysical data “…Geologic formations such as in the geologic environment 120 include rock, which may be characterized by, for example, porosity values and by permeability values. Porosity may be defined as a percentage of volume occupied by pores, void space, volume within rock that can include fluid, etc. Permeability may be defined as an ability to transmit fluid, measurement of an ability to transmit fluid, etc…”)

Regarding Claim 10: BIRCHWOOD and KOUCHMESHKY teaches A method as claimed in claim 9, comprising 
BIRCHWOOD teaches obtaining the geophysical data. ([00105] BIRCHWOOD teaches using wireline to obtain the geophysical data “…Some examples of wireline services tools include a lithology scanner spectrometer (e.g., to measure elements and quantitatively determine total organic carbon (TOC) in a wide variety of formations), a dielectric scanner (e.g., to measure water volume and rock textural information to determine hydrocarbon volume, whether in carbonates, shaly or laminated sands, or heavy oil reservoirs), a magnetic resonance scanner (e.g., to acquire NMR measurement of porosity, permeability, and fluid volumes), an Rt scanner (e.g., to acquire resistivity measurements germane to formation dip, anisotropy, beds, etc.), a sonic scanner acoustic scanning platform (e.g., to understand a reservoir stress regime and anisotropy through 3D acoustic measurements made axially, azimuthally, and/or radially), an analysis behind casing tool, (e.g., well log data-including the collection of fluid samples-in cased holes to find bypassed pay, etc.), etc..”)

Regarding Claim 11: BIRCHWOOD and KOUCHMESHKY teaches A method as claimed in claim 1, 
KOUCHMESHKY teaches wherein the method is for calculating the temperature of the geological structure, and ([0051] KOUCHMESHKY teaches determining the temperature of the structure “…The BHA 190 may further include a variety of other sensors and devices 159 for determining one or more properties of the BHA 190, such as vibration, bending moment, acceleration, oscillations, whirl, stick-slip, weight-on-bit, fluid flow rate, pressure, temperature, rate of penetration, azimuth, tool face, drill bit rotation, etc…”)
KOUCHMESHKY teaches wherein porosity data is included as a parameter in the inversion. ([0092] KOUCHMESHKY teaches inversion which includes porosity as a parameter value “…Inversion 402 comprises iteratively using selected mixing models (MM) 404 to simulate predicted propagation measurements (Attpi, Phapi, Attp2 , Phap2 , Attp3 , Phap3 , ... Attpm Phapn) at each of a plurality of tool frequencies subject to constraints a. Each mixing model 404a-404n comprises at least a mixing model type (MT) and a set of corresponding petrophysical parameter values (PV). The parameter values may include electrical properties of the formation, porosity, and so on. All or a portion of the simulation may be carried out prior to the measurement, or prior to conveyance of the tool…”)

Regarding Claim 12: BIRCHWOOD and KOUCHMESHKY teaches A method as claimed in claim 1, 
BIRCHWOOD teaches wherein the method is for calculating the porosity of the geological structure, and ([00122] BIRCHWOOD teaches determining the porosity of the geological structure by using a neutron log “…Neutron capture principles can provide for generation of one or more types of logs such as, for example, a pulsed neutron capture log, an elemental capture spectroscopy log, a pulsed neutron spectroscopy log or a thermal neutron porosity measurement…”)
BIRCHWOOD teaches wherein temperature data is included as a parameter in the inversion. ([00109] BIRCHWOOD teaches the inversion of the temperature data “…As an example, where a field includes a plurality of boreholes, borehole data from one or more tools or toolstrings may be inverted in real time or near real time for formation pressure and formation temperature…”)

Regarding Claim 13: BIRCHWOOD and KOUCHMESHKY teaches A method of calculating a spatially-dependent function of temperature and/or porosity of a geological structure, comprising performing the method of claim 1 
BIRCHWOOD teaches point-wise for a plurality of points over the geological structure to calculate the temperature and/or porosity at each of the plurality of points, and constructing the spatially dependent function of temperature and/or porosity. ([00130] BIRCHWOOD teaches the plot of temperature data over a spatial dimension, i.e. point-wise for a plurality of points, creates a temperature profile of the geological structure “…Fig. 6 shows an example of a scenario 600 that is illustrated via a graphic of a borehole within a formation 610 and a plot 620 of temperature data versus a spatial dimension (e.g., depth). As shown, a distributed temperature survey (DTS) may be acquired for at least a portion of the borehole, which, as shown in the plot 620, may span over a thousand feet (e.g., over approximately 300 meters). In the plot 620, a baseline temperature profile characterizes the geothermal effect of the formation while additional temperature profiles 632, 634 and 636 provide information as to injection and warm-back. As indicated, the temperature profiles 632, 634 and 636 include deviations 642, 644 and 646 toward lower temperatures that correspond to regions of the formation that have taken up more injection fluid…”)

Regarding Claim 14: BIRCHWOOD and KOUCHMESHKY teaches A method as claimed in claim 1, 
BIRCHWOOD teaches wherein the temperature and/or porosity is found in three dimensions. ([0032] BIRCHWOOD teaches the use of a three-dimensional with temperature data “…As an example, a three-dimensional plot may include an axis that corresponds to depth where information (e.g., borehole data that includes two types of borehole data at various depths) is plotted with respect to temperature and pressure at a plurality of depths…”)

Regarding Claim 16: BIRCHWOOD and KOUCHMESHKY teaches A method as claimed in claim 1, comprising:
BIRCHWOOD teaches acquiring new geophysical data during or after drilling; ([0077] BIRCHWOOD teaches using LWD to acquire the geophysical data while drilling “…The LWD module 254 may be housed in a suitable type of drill collar and can contain one or a plurality of selected types of logging tools. It will also be understood that more than one LWD and/or MWD module can be employed, for example, as represented at by the module 256 of the drillstring assembly 250. Where the position of an LWD module is mentioned, as an example, it may refer to a module at the position of the LWD module 254, the module 256, etc. An LWD module can include capabilities for measuring, processing, and storing information, as well as for communicating with the surface equipment. In the illustrated example, the LWD module 254 may include a seismic measuring device…”)
BIRCHWOOD teaches inverting said new geophysical data to find corresponding new geophysical parameters; ([0084] BIRCHWOOD teaches inverting as the data is collected, i.e. new geophysical data “…As an example, a real time or near real time method can include inverting borehole data for pressure and temperature to characterize a formation. In such an example, as a tool or toolstring travels in a borehole and acquires data (e.g., two or more types of borehole data), real time or near real time pressure and/or temperature ranges may be rendered to a display (e.g., as numeric values, as a plot, etc.)…”)
BIRCHWOOD teaches inverting said new geophysical parameters to provide updated estimates of the temperature and/or porosity. (Continuing [0084] BIRCHWOOD teaches using the temperature to make decisions from the real time data, i.e. updated estimates “…As an example, such formation pressure and/or formation temperatures may be utilized in making one or more decisions as to development of a reservoir…”)

Regarding Claim 18: BIRCHWOOD teaches A computer program product comprising computer readable instructions that, when run on a computer, is configured to cause a processer ([00101] BIRCHWOOD “…such an example, the memory 464 can be or include the one or more processor-readable media where the processor-executable instructions can be or include instructions. As an example, a processor-readable medium can be a computer-readable storage medium that is not a signal and that is not a carrier wave…”)
BIRCHWOOD and KOUCHMESHKY teaches to perform the method of claim 1.

Regarding Claim 19: A method of calculating the temperature and/or porosity of a geological structure, wherein there is provided at least two geophysical parameters of the geological structure, the method comprising: 
BIRCHWOOD teaches gathering at least two types of geophysical data of the geological structure and inverting the at least two types of geophysical to calculate the at least two respective geophysical parameters; ([00105] BIRCHWOOD teaches to collect wire line log data, i.e. one type of geophysical data and collect fluid samples, i.e. second type of geophysical data, therefore at least two types “…Some examples of wireline services tools include a lithology scanner spectrometer (e.g., to measure elements and quantitatively determine total organic carbon (TOC) in a wide variety of formations), a dielectric scanner (e.g., to measure water volume and rock textural information to determine hydrocarbon volume, whether in carbonates, shaly or laminated sands, or heavy oil reservoirs), a magnetic resonance scanner (e.g., to acquire NMR measurement of porosity, permeability, and fluid volumes), an Rt scanner (e.g., to acquire resistivity measurements germane to formation dip, anisotropy, beds, etc.), a sonic scanner acoustic scanning platform (e.g., to understand a reservoir stress regime and anisotropy through 3D acoustic measurements made axially, azimuthally, and/or radially), an analysis behind casing tool, (e.g., well log data-including the collection of fluid samples-in cased holes to find bypassed pay, etc.), etc..”)
BIRCHWOOD teaches inverting the at least two geophysical parameters to estimate the temperature and/or porosity of the geological structure; and ([0039] BIRCHWOOD teaches the inverting of multiple measurements in a rock formation, i.e. at least two geophysical parameters, which includes temperature from the rock formation, i.e. geological structure “…As an example, a method can include simultaneously inverting multiple measurements for temperature and pressure of a fluid in a rock formation. In such an example, the fluid can be a hydrocarbon fluid or, for example, one or more other types of fluid or fluids. As an example, such a method may be applied to a fluid or fluids with log properties that are sensitive to pressure and temperature…”)
BIRCHWOOD teaches using the calculated temperature and/or porosity in a decision-making process for the drilling of a ([0028] BIRCHWOOD teaches the temperature in the field development planning, i.e. decision-making process, for drilling the well “…Pore pressure and temperature are formation characteristics that can be used to plan operations and design infrastructure, for example, throughout a life cycle of a project in the oil and gas industry. Depending on the context, knowledge of one or both attributes can facilitate safe drilling, design of well completions, evaluation of hydrocarbon maturity, reserves estimation, and field development planning…”)
BIRCHWOOD teaches wherein inverting the at least two geophysical parameters comprises using one or more models in which there is statistical independence between the at least two geophysical parameters and statistical dependence between each respective geophysical parameter and the temperature and/or porosity of the geological structure. ([00145]-[00147] BIRCHWOOD teaches an inversion technique for inferential statistics for the temperature of the region, i.e. geological structure “…As an example, a method can include performing one or more of, for example, a graphical inversion technique, a Bayesian inversion technique, a least squares inversion technique, a computer-implemented inversion technique or one or more other types of inversion techniques. As an example, a method can include determining an unobserved variable or variables using one or more techniques of inferential statistics. For example, consider a method that includes using Bayesian probability. As an example, a method can include outputting at least one of pressure and/or temperature values to a display. For example, an inversion may be performed for data associated with a region of a formation, which may be, for example, a region proximate to a borehole and along a length of a borehole. In such an example, the inversion can provide pressure and temperature values that may be plotted with respect to a dimension or dimensions of the borehole and/or the formation…”)

BIRCHWOOD does not appear to explicitly disclose
process for the drilling of a geothermal well

However, KOUCHMESHKY teaches the process for the drilling of a geothermal well ([0050] KOUCHMESHKY teaches the process of a drilling operation “…The surface control unit 140 may further communicate with a remote control unit 148. The surface control unit 140 may process data relating to the drilling operations, data from the sensors and devices on the surface, and data received from downhole; and may control one or more operations of the downhole and surface devices. The data may be transmitted in analog or digital form…”
Further, [0148] KOUCHMESHKY teaches the drilling of the well for hydrocarbons can be used on geothermal wells “…While the present disclosure is discussed in the context of a hydrocarbon producing well, it should be understood that the present disclosure may be used in any borehole environment (e.g., a water or geothermal well)…”)
BIRCHWOOD and KOUCHMESHKY are analogous art because they are from the same field of endeavor, formation evaluation for well drilling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the using the calculated temperature and/or porosity in a decision-making process for the drilling of a well as disclosed by BIRCHWOOD by process for the drilling of a geothermal well as disclosed by KOUCHMESHKY.
One of ordinary skill in the art would have been motivated to make this modification in order to create a more resilient model for a variety of situations as discussed by KOUCHMESHKY in ¶[0090] “…This novel inversion approach yields a more robust, resilient, and reliable interpretation which is considerably more tolerant to instrumentation noise, variable spatial resolution, variable depth of investigation, and data inaccuracies. Aspects of the disclosure may include a corresponding model selection based on a priori model characterization of known reservoir rocks which may enhance the reservoir data interpretation solution. Examples of results of the techniques of the present disclosure are provided to demonstrate improvement in the obtained inversion results…”

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over
BIRCHWOOD et al., International Publication WO 2017/074884 A1 (hereinafter ‘BIRCHWOOD’) in view of
KOUCHMESHKY et al., U.S. Patent Application Publication 2018/0203151 A1 (hereinafter ‘KOUCHMESHKY’) further in view of
Agemar et al., “Deep Geothermal Energy Production in Germany” [2014] (hereinafter ‘Agemar’).

Regarding Claim 17: BIRCHWOOD and KOUCHMESHKY teaches A method of harnessing geothermal energy comprising the method as claimed in claim 1, and 

BIRCHWOOD and KOUCHMESHKY do not appear to explicitly disclose
producing geothermal energy from the geothermal well.

However, Agemar teaches producing geothermal energy from the geothermal well. (Pg. 4407 ¶2 Agemar teaches the geothermal energy is brought to the surface and distributed, i.e. produced “…Based on the expected geothermal potential and the general objectives, the preliminary study also provides a rough technical concept that outlines how geothermal energy is brought to the surface and distributed to the users…”)
BIRCHWOOD, KOUCHMESHKY, and Agemar are analogous art because they are from the same field of endeavor, formation evaluation for well drilling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the using the calculated temperature and/or porosity in the decision-making process for the drilling of a geothermal well as disclosed by BIRCHWOOD and KOUCHMESHKY by producing geothermal energy from the geothermal well as disclosed by Agemar.
One of ordinary skill in the art would have been motivated to make this modification in order to do an assessment of a geothermal facility as discussed in the abstract of Agemar “…feasibility study including detailed geological site assessment is still essential when planning a new geothermal facility. As part of this assessment, a lot of geological data, hydraulic data, and subsurface temperatures can be retrieved from the geothermal information system GeotIS, which can be accessed online…”

Conclusion
Claims 1-4, 6-14, and 16-19 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146